DISMISS and Opinion Filed June 25, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00441-CV

                  FELTON LOVE AND PHILLIP MITCHELL, Appellants
                                     V.
                           TANYA WATKINS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-18233

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 17, 2019, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 17, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated May 15, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE

190441F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 FELTON LOVE AND PHILLIP                          On Appeal from the 192nd Judicial District
 MITCHELL, Appellants                             Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-18233.
 No. 05-19-00441-CV       V.                      Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.
 TANYA WATKINS, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee TANYA WATKINS recover her costs of this appeal from
appellants FELTON LOVE AND PHILLIP MITCHELL.


Judgment entered June 25, 2019




                                            –3–